DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Amanda K. Norwood on 12/28/2021.
The application has been amended as follows: 

Claims 10-15, 17 and 18 have been canceled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“heating mechanism configured to heat the liquid” in claim 8 where the heating mechanism is the place holder coupled with the functional language “to heat the liquid”.  According to paragraph 0076, the heating mechanism will be interpreted as “a heat coil” and its equivalence.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record either alone or in combination does not teach the distillation tower according to claim 1, further comprising “wherein the at least one vapor stream riser passes through the feed stream manifold without mixing the feed stream with the vapor stream from the distillation section” as there would be no reason to modify the manifold such that the vapor stream risers pass through the manifold of Oelfke (US 2015/0362251), as modified.  The closest prior art of record is discussed below.


a distillation section (414) permitting (by way of risers at 422) vapor to rise upwardly therefrom (from the distillation section);
a controlled freeze zone section (408) situated above the distillation section, the controlled freeze zone constructed and arranged to form a solid (426) from a feed stream (610), the controlled freeze zone section including
a spray assembly (412) in the controlled freeze zone upper section (section where 412 is), and
a melt tray assembly (comprising 410) in the controlled freeze zone lower section (section where 410 is), wherein the melt tray assembly includes
a feed stream outlet (annotated by Examiner in Figure 1) that directs the feed stream into the distillation tower;
at least one vapor stream riser (annotated by Examiner in Figure 1) that directs the vapor from the distillation section into liquid retained by the melt tray assembly;
at least one feed stream riser (annotated by Examiner Figure 1) having a lower end (lower end of feed stream riser in annotated Figure 1 by the Examiner) operationally connected (fluidly connected) to the feed stream outlet and an upper end (upper end of feed stream riser in annotated Figure 1 by the Examiner) positioned above a level of the liquid (annotated by Examiner in Figure 1) retained by the melt tray assembly, wherein the feed stream is released above the level of the liquid retained by the melt tray assembly.


    PNG
    media_image1.png
    685
    907
    media_image1.png
    Greyscale



Eckert (US 3,419,251) teaches a feed stream manifold (Fig. 1, 1) as a feed stream outlet that directs a feed stream into a distillation tower, the manifold supplying the feed stream evenly over the entire cross section of the distillation tower (see column 1, lines 31-33, “One or more distributors are usually provided within a tower to supply the liquid evenly over the entire cross section of the tower”).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763